DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Claim Objections
Claim(s) 84 is/are objected to because of the following informalities:  Claim 84 recites, “they”.  This claim term lacks antecedent basis and should be --the plurality of control subjects--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 78-87 & 90-98 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, prong 1
Regarding Claim 78
Claim 78 recites a method of assessing an abnormality in a test subject’s vascular response to a vasoactive stimulus, the method comprising: obtaining test subject vascular response signals representing the test subject’s vascular response, calculating a score for the test subject and determining a probability that the test subject’s vascular response is abnormal based on the score.  Claim 78 is a judgment or evaluation, which is a mental process under the 2019 PEG.
Regarding Claim 79-87 & 89-97
Claim 79 recites the method according to claim 78, wherein each vascular response signal is quantifiable from a surrogate measure of blood flow.  Claim 79 is an observation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 80 recites the method according to claim 78, wherein the co-registered voxel coordinates are full brain voxel coordinates defining a set of potential regions of interest.  Claim 80 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 81 recites the method according to claim 78, wherein the at least one standardized change in arterial partial pressure of carbon dioxide in the test subject’s brain is a vasodilatory stimulus.  Claim 81 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 82 recites the method according to claim 81 and 78, wherein the vasodilatory stimulus is at least one targeted increase in the subject’s end tidal partial pressure of carbon dioxide from a steady state baseline value or previously targeted arterial partial pressure of carbon dioxide.  Claim 82 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 83 recites the method according to claim 78, wherein the test subject’s vascular response is a cerebrovascular response.  Claim 83 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 84 recites the method according to claim 78, wherein the plurality of control subjects are selected on the basis that they report being free of neurological disease.  Claim 84 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 85 recites the method according to claim 78, wherein the plurality of control subjects are selected to provide control data.  Claim 85 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 86 recites the method according to claim 85 & 78, wherein the selected parameters include one or more of age, sex, etc.  Claim 86 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 87 recites the method according to claim 79 & 78, wherein the surrogate measure of blood flow is a high temporal resolution measure of the amplitude of a change in blood.  Claim 87 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 89 recites the method according to claim 78, wherein the calculating the score.  Claim 89 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 90 recites the method according to claim 89 & 78, further comprising color-coding z values and mapping the color-values.  Claim 90 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 91 recites the method according to claim 78, further comprising mapping the score onto an anatomical representation of the standardize space to generate a statistical map.  Claim 91 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 92 recites the method according to claim 78, further comprising re-testing, computing a value, obtaining a re-test and scoring a difference.  Claim 92 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 93 recites the method according to claim 92 & 78, wherein at least one value representing the set od statistical values in the vascular response per voxel includes a voxel mean and voxel standard deviation.  Claim 93 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 94 recites the method according to claim 92 & 78, wherein at least one value representing the set of statistical values in the vascular response per voxel includes a voxel mean and a standard deviation.  Claim 94 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 95 recites the method according to claim 92 & 78, wherein the difference between the subject’s test response and re-test response for respective voxels corresponding to the at least one region of interest are scored.  Claim 95 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 96 recites the method according to claim 92, 95 & 78, further comprising generating an anatomical map of the subject’s brain.  Claim 96 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
Claim 97 recites the method according to claim 81 & 78, wherein the vasodilatory stimulus is a ramp sequence.  Claim 97 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.

Regarding Claim 98
Claim 98 recites a system for assessing an abnormality in a test subject’s vascular response to a vasoactive stimulus, the system comprising: 
an apparatus for generating at least one standardized change;
an imaging system for obtaining test subject vascular response obtaining test subject vascular response signals representing the test subject’s vascular response; and
a processor configured to calculating a score for the test subject and determining a probability that the test subject’s vascular response is abnormal based on the score.  Claim 98 is a judgment or evaluation, which is a mental process under the 2019 PEG.

Step 2A, prong 2
The above-identified abstract ideas in Claims 78-87 & 90-98 is not integrated into a practical application under 2019 PEG because the above-identified additional elements (as indicated above), either alone or in combination, generally link the use of the above-identified abstract idea (as indicated above) to a particular technological environment or field of use.  More specifically, the additional elements of: an apparatus for generating at least one standardized change, an imaging system and processor do not improve the functioning of a computer, or any other technology or technical field.  
Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply adding extra-solution activity to the abstract idea.  For at least these reasons, the abstract idea identified above in Claims 78-87 & 90-98 is not integrated into a practical application under 2019 PEG.
Moreover, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in Claims 78-87 & 80-98 is not integrated into a practical application under the 2019 PEG.
Accordingly, claims 78-87 & 80-98 are each directed to an abstract idea under 2019 PEG. 

Step 2B
Claims 78-87 & 80-97 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
None of Claim 98 includes additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
The claim requires the additional elements of: an apparatus for generating at least one standardized change, an imaging system and processor.
The above-identified additional elements are generically claimed components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks. The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Per Applicant’s specification, an imaging systems (MRI) are used implement the above-identified method and apparatus as claimed (Page 1, Line 24- Page 2, Line 13). A processor (MRI) to measure and analysis (Page 1, Line 24- Page 2, Line 13).  An apparatus for generating at least one standardized change (Page 1, Line 24- Page 2, Line 13).  Accordingly, in light of Applicant’s specification, the claimed terms an imaging system, process and apparatus for generating at least one standardized change are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers or computer devices, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required by the claimed processor. This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional elements in Claims 78-87 & 80-98 amounts to simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the method and apparatus of Claims 78-87 & 80-98 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general-purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 78 & 98 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in Claims 78-87 & 80-98 do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, in Claims 78-87 & 80-98, neither the general computer components nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 78-87 & 80-98 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 78-87 & 80-98 amounts to significantly more than the abstract idea itself. 
Accordingly, claims 78-87 & 80-98 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Response to Arguments
Applicant’s arguments, see Page 8-9, filed 10/17/2022, with respect to 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793